PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAN, Xiaozhong
Application No. 16/585,647
Filed: September 27, 2019
For: Intelligent Unlocking Device

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed on December 21, 2021 and resubmitted on January 31, 2022, to accept a delayed submission of certified copy of a foreign application CN 201821665665.4.

The petition under 37 CFR 1.55(f) is DISSMISSED AS MOOT.

The file record for this application indicates that a petition under the provisions of 37 CFR 1.55(e) filed January 31, 2022, was granted on May 10, 2022, accepting the unintentionally delayed claim benefit of the priority to the foreign application CN 201821665665.4.  As part of the decision granting the petition under the provisions of 37 CFR 1.55(e), the certified copy received on January 18, 2022, was accepted. As a result, a separate petition under 37 CFR 1.55(f) is unnecessary and is dismissed as moot.  

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions